UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4479


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTHONY SHENEER WRIGHT,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:00-cr-00140-F-1)


Submitted:   November 10, 2011            Decided:   December 8, 2011


Before DUNCAN, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Kristine L. Fritz, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Anthony      Shaneer     Wright      appeals    the        sixty-month

sentence imposed after the district court revoked his supervised

release.      On    appeal,   Wright   asserts    that    his    sentence       was

procedurally unreasonable because the district court failed to

adequately explain its reasons for imposing a sentence above the

thirty-seven to forty-six month Guidelines range.                     Finding no

error, we affirm.

           This court reviews a sentence imposed upon revocation

of a defendant’s supervised release to determine whether the

sentence is “plainly unreasonable.”              United States v. Crudup,

461 F.3d 433, 437 (4th Cir. 2006).              Reasonableness review has

both procedural and substantive components.               Id. at 438-39.         In

determining        whether    a    revocation     sentence       is     “plainly

unreasonable,” we must first determine whether the sentence is

procedurally unreasonable. 1       Id. at 438.

           Although a sentencing court must consider the Chapter

Seven policy statements and the relevant 18 U.S.C.A. § 3553(a)

(West 2000 & Supp. 2011) factors in fashioning its sentence, the

sentencing    court      retains     broad   discretion         to     revoke     a

defendant’s supervised release and impose a term of imprisonment

     1
       Because Wright does not contend that his sentence is
substantively unreasonable, we need not address that second
component of the reasonableness inquiry.



                                       2
up to the statutory maximum.                   Id. at 439.        Moreover, “a court’s

statement of its reasons for going beyond non-binding policy

statements in imposing a sentence after revoking a defendant’s

supervised release term need not be as specific as has been

required         when    courts       departed       from    [pre-Booker 2       mandatory]

guidelines” at sentencing for criminal offenses.                            Id. (internal

quotation marks omitted).                 Only if the defendant demonstrates

that       the    sentence     is     unreasonable        will   this   court     consider

whether the sentence is “plainly unreasonable.” 3                       Id.

                 With these standards in mind, we have reviewed the

record on appeal and conclude that the district court adequately

explained         its   reasons     for      rejecting      Wright’s    argument     for    a

within-Guidelines             sentence    and       for   sentencing    Wright      to   the

statutory maximum sentence of sixty months’ imprisonment.                                  We

are    not       persuaded     that    the    sixty-month        sentence     imposed    was

unreasonable,           let   alone     plainly      unreasonable.          We   therefore

affirm the district court’s judgment.                         We dispense with oral

argument because the facts and legal contentions are adequately




       2
           United States v. Booker, 543 U.S. 220 (2005).
       3
       Contrary to the Government’s argument, Wright preserved
this claim by requesting a sentence lower than the one
ultimately imposed. United States v. Lynn, 592 F.3d 572, 578-79
(4th Cir. 2010).



                                                3
presented in the materials before the court and argument would

not aid the decisional process.

                                                      AFFIRMED




                                  4